Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 1 of 33. PageID #: 122




                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


RICHARD HUBBARD III                  )   CASE NO.: 1:18-CV-02252
5333 Northfield Road, #300           )
Bedford Heights, OHIO 44146,         )   JUDGE DAN AARON POLSTER
                                     )
     -and-                           )
                                     )   PLAINTIFFS’ FIRST AMENDED
YOLIMAR TIRADO                       )   COMPLAINT
5333 Northfield Road, #300           )
Bedford Heights, OHIO 44146          )
                    Plaintiffs,      )
                                     )   JURY DEMAND ENDORSED
       -vs-                          )   HEREON
                                     )
CITY OF EUCLID                       )
585 E. 222nd /St.                    )
Euclid, Ohio 44123                   )
                                     )
      -and-                          )
                                     )
Euclid Police Officer                )
MICHAEL AMIOTT                       )
585 E. 222nd /St.                    )
Euclid, Ohio 44123                   )
                                     )
      -and-                          )
                                     )
Euclid Police Officer                )
MATT GILMER                          )
585 E. 222nd /St.                    )
Euclid, Ohio 44123                   )
                                     )
      -and-                          )
                                     )
                                     )




                                    1 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 2 of 33. PageID #: 123




Euclid Police Officer                              )
KIRK PAVKOV                                        )
585 E. 222nd /St.                                  )
Euclid, Ohio 44123                                 )
                                                   )
                              Defendants.


        Euclid police Officer Michael Amiott, in concert with several Defendant Police

Officers brutally assaulted and menaced Richard Hubbard and Yolimar Tirado on August

12, 2017. This attack was captured on a cell-phone video recording which went viral;

sparking outrage and protest nationally.

        This is a civil rights actions for the violations against Plaintiff’s Hubbard and

Tirado arising from the egregious conduct of these Defendant Officers, and the City of

Euclid’s failure to train, supervise, and discipline its police officers in order to bring them

within the guidelines of constitutional police practices.

        Defendant Officers are responsible for injuring Plaintiffs. Further, the

unconstitutional policies and practices of the Euclid Police Department have resulted in

the excessive use of force against too many citizens of Euclid, Ohio, particularly the class

of African-American citizens, of which Plaintiff Hubbard is a member. The City is

therefore also liable for Plaintiffs’ injuries.

                                   JURISDICTION AND VENUE

        1.      This action is brought pursuant to claims arising under the laws of the

State of Ohio, 42 U.S.C. § 1983, and the Fourth and Fourteenth Amendments to the




                                                  2 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 3 of 33. PageID #: 124




United States Constitution. This action is also brought pursuant to 28 U.S.C. §§ 1983,

1985 and 1988 as it is also an action for compensatory damages, punitive damages, and

attorney fees.

          2.     Venue is proper in this as the parties reside, or at the time the events took

place, resided in this judicial district, and the events giving rise to Plaintiffs’ claims also

occurred in this judicial district.

                                              PARTIES

          3.     Plaintiff, Richard Hubbard III (“Plaintiff Hubbard”), is an Ohio citizen,

with permanent residence in Cleveland, Cuyahoga County, Ohio.

          4.     Plaintiff, Yolimar Tirado (“Plaintiff Tirado”), is an Ohio citizen, with

permanent residence in Cleveland, Cuyahoga County, Ohio.

          5.     Defendant Michael Amiott (“Defendant Amiott”) was, at the time of this

occurrence, a duly appointed officer employed by the City of Euclid and engaged in the

conduct complained of in the course and scope of his employment with the City of

Euclid.

          6.     Defendant Matt Gilmer (“Defendant Gilmer”) was, at the time of this

occurrence, a duly appointed officer employed by the City of Euclid and engaged in the

conduct complained of in the course and scope of his employment with the City of

Euclid.

          7.     Defendant Kirk Pavkov (“Defendant Pavkov”) was, at the time of ​this




                                               3 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 4 of 33. PageID #: 125




occurrence, a duly appointed officer employed by the City of Euclid and engaged in the

conduct complained of in the course and scope of his employment with the City of

Euclid.

          8.     At the times material to this complaint, Defendant Amiott, Defendant

Gilmer and Defendant Pavkov (hereinafter collectively referred to as “Defendant

Officers”), were acting under color of state law, ordinance, and/or regulation. Each is

being sued in their individual capacity.

          9.     Defendant City of Euclid (“Defendant City”) is a municipal corporation,

duly incorporated under the laws of the State of Ohio, is the employer and principal of

Defendant Officers, and is responsible for the policies, practices and customs of its Police

Department and City Council.

                                              FACTS

          10.    On Saturday, August 12​th​, 2017, around 10 AM, several social justice

organizations and activists, including Black Lives Matter Cleveland, and Showing Up for

Racial Justice (“SURJ”), were canvassing the neighborhoods of Euclid, Ohio in the

vicinity of Euclid Memorial Park. These organization were distributing literature to
                                                                         1
Euclid residents, in conjunction with the family of Luke Stewart. Several unidentified

police officers, in Euclid Police Department ​Vehicles, were observed cruising through



1
 Luke Stewart was an unarmed 23-year-old, black, male resident of Euclid, who was gunned
down on March 13, 2017 by Patrolman Matthew Rhodes of the Euclid Police Department. His
death was the subject of another § 1983 civil suit against the City of Euclid in the Northern district
of Ohio, Case No. 1:17-cv-02122-JG.




                                                  4 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 5 of 33. PageID #: 126




the area of the volunteers.

        11.     Plaintiffs Richard Hubbard and Yolimar Tirado are a romantic item.

Plaintiffs left their residence early that morning, intending to run several errands for the

day before attending a family reunion.

        12.     Plaintiffs were driving Yolimar’s car, a silver 2011 Hyundai Sonata;

Plaintiff Hubbard drove, with Plaintiff Tirado the sole passenger in the vehicle.

        13.     Plaintiffs’ route led them to Lakeshore Boulevard; less than one mile away

from Euclid Memorial park, and within the gambit of the Defendant Officers’ patrol on

this fateful day.

        14.     Defendant Amiott allegedly observed Defendant Richard Hubbard fail to
                                                                    2
come to a complete stop behind a stop bar on E. 228​th​ Street. Based on the stop bar
                                                                                             3
infraction, Defendant Amiott commenced to pull Plaintiffs over on E. 228​th​ Street.

        15.     Plaintiffs came to an immediate stop on E. 228​th​ Street upon seeing

Defendant Amiott activate his siren. Defendant Gilmer arrived at the scene immediately

thereafter. Defendant Amiott approached Plaintiff’s vehicle from the driver side, and

Defendant Gilmer approached the vehicle from the passenger ​side.

        16.     As the Defendant Officers approached the vehicle, Plaintiff Hubbard



2
  Prior to these events, Defendant Michael Amiott was personally instructed, with specificity, to
refrain from pulling over motorists for failing to come to a complete stop behind stop bars by
CPT. Kevin Kelly of the Euclid Police Department.
3
  Plaintiffs deny having committed a red light infraction. The light in question was green, and
turned yellow as Plaintiff Hubbard was beginning to turn. Plaintiff Hubbard was doing the speed
limit prior to signaling his right turn, and stopped completely for three seconds at the light before
turning right. 




                                                  5 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 6 of 33. PageID #: 127




removed his seatbelt and placed his hands on the steering wheel. The traffic stop

commenced with mutual courtesy, as Defendant Amiott and Plaintiff Hubbard exchanged

morning greetings. Nevertheless, Defendant Amiott immediately began to clutch his

service weapon upon talking to the Plaintiff couple.

        17.       The conversation became contentious when Plaintiff Hubbard inquired as

to why he was pulled over. Defendant Amiott stated that he pulled Plaintiffs over because

of the stop bar infraction, and also that the registered owner was showing a suspended

drivers’ license status in the police database computer.

        18.       Plaintiff Hubbard asked for an explanation as to what exactly a stop bar

infraction entails, But Defendant Amiott did not explain the relevant facts to Plaintiffs at

that time. Plaintiff Hubbard grew apprehensive upon not receiving an adequate

explanation, and suspected that he had been racially profiled by the Euclid Police
              4
Department. Defendant Amiott merely responded that his partner ‘called them out.’

        19.       Defendant Amiott proceeded to ask Plaintiff Hubbard his name, and

Plaintiff complied. Defendant Amiott then asked Plaintiff Hubbard to spell his name, and

again Plaintiff Hubbard complied.

        20.       Defendant Amiott then asked Plaintiff Hubbard to whom was the vehicle

registered, and whether or not he had any warrants. At this time, Plaintiff Tirado


4
 Plaintiffs observed several cars drive by the Defendant Officers without incident, and maintain
that they were driving the speed limit and obeying all traffic lights and signs. This, in conjunction
with observing the Defendant officers let several cars pass in front of them, observing the
Defendant officers make menacing facial expressions at them, and ultimately stopping their
vehicle, gave rise to an inference that they were being selectively targeted for law enforcement.




                                                  6 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 7 of 33. PageID #: 128




attempted to tender her registration, proof of insurance, as well as her license to

Defendant Amiott. Plaintiff Hubbard also tried to give Defendant Amiott paperwork

showing he had no warrants and had taken care of a prior Driving Under Suspension fine.

Nevertheless, despite his inquiries into these subjects, Defendant Amiott did not even

look at the documentation which Plaintiffs tendered in an effort to fully comply with

Defendant Amiott’s requests.

       21.      Defendant Amiott then instructed Plaintiff Hubbard to turn off the car

engine, and Plaintiff Hubbard complied with this request immediately. Next, Defendant

Amiott asked Plaintiff Hubbard to hand him the car keys. At this point, Plaintiff Hubbard

again asks where was he supposed to stop regarding the stop bar, and for what purpose

Defendant Amiott required the keys to automobile.

       22.      Without any further explanation, Amiott sternly asks Plaintiff Hubbard to

hand him the keys. Plaintiff Hubbard immediately complied with this second request for

the car keys.

       23.      Defendant Amiott then asked Plaintiff Hubbard for his drivers’ license.

Plaintiff Hubbard reached into his pocket, and pulled out some cash money, and handed it

over to Plaintiff Tirado for safe-keeping. Defendants Amiott and Gilmer both remarked

about the size of the bankroll. Plaintiff Hubbard then presented his state identification

credentials to Defendant Amiott, who placed them on the roof of the vehicle.

       24.      Defendant Amiott next asked Plaintiff Hubbard to “step out,” with no




                                              7 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 8 of 33. PageID #: 129




explanation as to the reason for the request. Plaintiff Hubbard again complies, and

unlocks the door.

       25.     As Plaintiff Hubbard opened the car door and began to step out of the

vehicle as instructed, Defendant Amiott did not move away from the vehicle at all,

depriving Plaintiff Hubbard of the required space to exit, and turn around, without

making contact with Defendant Amiott’s body.

       26.     As Plaintiff Hubbard was beginning to exit the car, Defendant Amiott told

him to “face away” from him. Plaintiff Hubbard then promptly exited the vehicle; his

face only mere inches away from Defendant Amiott, due to the fact that Defendant

Amiott had never taken a step away from the vehicle door to give Plaintiff any space.

       27.     Less than one second after his first verbal command, Amiott again orders

Plaintiff Hubbard to “face away.” Again, Plaintiff Hubbard complies with this request,

and begins to turn around away from Defendant Amiott.

       28.     Before Plaintiff Hubbard could finish turning, Defendant Amiott

forcefully pushed him against the car, causing Plaintiff Hubbard to lose his balance, with

Plaintiff Hubbard’s momentum carrying him backward. Defendant Amiott then grabbed

Plaintiff Hubbard’s neck in a clench, and attempted to trip him.

       29.     As Plaintiff Hubbard attempted to sturdy himself in the midst of this

violent assault, Defendant Amiott began to knee and kick Plaintiff Hubbard repeatedly.

Plaintiff Hubbard tried to avoid Defendant Amiott’s strikes, and pleaded with Defendant




                                            8 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 9 of 33. PageID #: 130




Amiott to stop his assault, and take him into custody peacefully. Nevertheless, Defendant

Amiott would not relent, and continued striking Plaintiff Hubbard, and attempting to

wrestle him to the ground.

       30.     At this point, Defendant Gilmer communicates over his police radio that

the Defendant officers have “got one resisting,” and runs over to the struggle, and

immediately deploys his taser on Plaintiff Hubbard, while Defendant Officer Amiott was

still clenching Plaintiff Hubbard. As a result, both Plaintiff Hubbard and Defendant

Amiott were thrown to the ground. Plaintiff Hubbard screamed in agony as a result of

having been tasered.

       31.     Defendant Gilmer then proceeded to achieve a side-mount position upon

Plaintiff Hubbard, as Plaintiff continued to scream and writhe in pain from the taser.

       32.     Defendant Amiott then commenced a violent series of punches to Plaintiff

Hubbard’s head and face, as Defendant Gilmer continued to hold Plaintiff down.

       33.     Plaintiff Tirado grew frightened by the carnage unfolding before her eyes,

exited the vehicle, and began imploring the Defendant Officers to stop their attack upon

her boyfriend. Defendant Gilmer then momentarily disengaged from assault to order

Plaintiff Tirado to “get back!”

       34.     Defendant Amiott capitalized on Defendant Gilmer’s temporary retreat

from the fracas and advanced his position to achieve a full mount upon Plaintiff Hubbard;

pinning Plaintiff’s legs between his own, and rendering him unable to turn over onto his




                                             9 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 10 of 33. PageID #: 131




stomach.

        35.    Defendant Amiott then escalated his attack by lifting Plaintiff Hubbard’s

head, and violently slamming his skull against the pavement with the full weight of his

body.

        36.    Defendant Amiott remained silent during his assault upon Plaintiff

Hubbard. Defendant Amiott did not order Plaintiff to roll over, provide any other

directive to allow Plaintiff Hubbard a reprieve from his beating, or take any measure

whatsoever to de-escalate the situation.

        37.    Defendant Amiott then commenced to choking Plaintiff Hubbard with his

arms. At this point, Defendant Gilmer began patting Defendant Amiott on the back.

        38.    Plaintiff Hubbard began to lose consciousness as a result of the chokehold

applied by Defendant Amiott. Plaintiff Hubbard began to lose consciousness several

times during this attack, only to be revived by Defendant Amiott’s punches. Defendant

Amiott began smirking with pleasure as he continued to reign down blows upon Plaintiff

Hubbard.

        39.    Defendant Officers began to exclaim that Plaintiff Hubbard was reaching

for a gun upon his person. Plaintiff Tirado’s terror grew even greater, as she now

believed the Defendant Officers were going to shoot Plaintiff Hubbard right before her

eyes. Plaintiff Tirado immediately yelled at the Defendant Officers that Plaintiff Hubbard

was unarmed, and then retrieved her cell-phone from the vehicle in order to record the




                                            10 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 11 of 33. PageID #: 132




events.

          40.    Plaintiff Hubbard continued to try and roll over onto his stomach, but the

Defendant Officers were still pinning his legs to the ground. Plaintiff Hubbard folded his

arms over his face, and tried to sway away from Defendant Amiott’s punches and elbows,

in an act of reflexive self-preservation. At no time did Plaintiff Hubbard attempt to strike,

or otherwise harm Defendant Officers.

          41.    Plaintiff Tirado continued recording the assault as the Defendant Officers

escalated their attack on Plaintiff Hubbard. Plaintiff Tirado moved approximately five

feet away from the fracas, and continued to beg for the Defendant Officers to stop beating

her boyfriend.

          42.    Other Euclid Police Officers, including Defendant Pavkov, began to arrive

at the scene. Defendant Pavkov kneed Plaintiff Hubbard in the head, and then assisted in

wrenching Plaintiff Hubbard’s arm behind his back causing significant pain to Plaintiff’s

shoulder. The Defendant Officers finally hand-cuffed Plaintiff Hubbard.

          43.    Defendant Amiott finally noticed that Plaintiff Tirado was recording the

arrest. Defendant Amiott then ordered Defendant Pavkov to arrest Plaintiff Tirado. As

Defendant Pavkov proceeded towards Plaintiff Tirado, Plaintiff Tirado took several steps

away from the scene, and placed her hands in the air. Defendant Pavkov then grabbed

Plaintiff Tirado’s arms, pushed her down to the ground, and handcuffed her. Plaintiff

Tirado asked why she was being arrested, and Defendant Pavkov informed her she was




                                             11 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 12 of 33. PageID #: 133




being arrested for disorderly conduct based on her shouting at the officers.

        44.     There were now approximately fifteen bystanders observing the fracas,

and at least four other citizens recording this event on their smartphones. The Defendant

Officers ordered all of the bystanders to put down their phones and disperse.

        45.     The Defendant Officers finally picked Plaintiff Hubbard off of the ground,

and Defendant Gilmer escorted Plaintiff Hubbard to his patrol car. When Plaintiff

Hubbard asked why he was beaten by the Defendant Officers, Defendant Gilmer told him

he had tried to run away. Several witnesses at the scene who heard this exchanged

chimed in, calling the Defendant Officers liars, and exclaiming that Plaintiff Hubbard had

neither tried to flee, nor had he resisted the arrest.

        46.     Plaintiff Hubbard continued to bleed profusely in the back of Patrolman

Gilmer’s patrol-car. Plaintiff Hubbard asked for medical treatment twice while in the

backseat of the police cruiser, both of his requests were denied.

        47.     Euclid EMS arrived on the scene and treated Defendant Amiott’s hand

injuries. Again Plaintiff Hubbard asked to be treated for his injuries, and again he was

denied. Euclid EMS never provided any treatment for Plaintiff Hubbard, they never even

triaged him or provided him with as much as a Band-Aid.

        48.     After the arrest, the Defendant Officers searched and impounded

Plaintiffs’ vehicle. The police report claims that the Defendant Officers found marijuana

in the vehicle. Nevertheless, no pictures of the marijuana were ever taken, no evidence of




                                               12 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 13 of 33. PageID #: 134




marijuana was ever produced, and no charges were ever filed against Plaintiffs for

automobile, in case #17 CRB 01462, and case #17 TRD 02240. All charges were

dismissed ​Marijuana possession.

        49.    After completing the arrest, members of the Euclid Police Department

were observed by eyewitnesses fist-bumping one another, and laughing about the assault

afterwards. One Euclid Police Officer, Daniel Ferritto, was recorded on the dispatch radio

stating: “I didn’t know we would be having this much fun.”

        50.    A cell-phone video of the arrest was uploaded onto social media, and

quickly went viral. Shortly after arriving at the Euclid City Jail, the video had already

been seen by millions of people, including some staff at the Euclid City Jail. After seeing

the egregiousness of Plaintiff Hubbard’s arrest, the staff at the Euclid City Jail began to

treat Plaintiff Hubbard’s injuries.

        51.    Another employee at the Euclid City Jail showed the video to their

supervisors, and Plaintiffs’ bond was reduced based on the brutality of Plaintiff

Hubbard’s arrest.

        52.    Plaintiff Hubbard was charged with resisting arrest, driving under

suspension, and failure to obey a traffic signal in case #17 CRB 01464, and case #17

TRD 02238. All charges were dismissed against Plaintiff Hubbard on November 14,

2017.

        53.    Plaintiff Tirado WAS charged with disorderly conduct, resisting an




                                             13 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 14 of 33. PageID #: 135




officer, allowing another to drive without a license, and open container in an against

Plaintiff Tirado on November 14, 2017.

FIRST CLAIM FOR RELIEF – 42 U.S.C. § 1983 Claim for Unconstitutional Search
                            and Seizure

        54.     Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

        55.     The actions of Defendant Officers, as alleged in the preceding paragraphs,

violated Plaintiffs’ rights under the Fourth Amendment to the United States Constitution

to be secure in their person against unreasonable searches and seizures, and their right to

due process under the Fourteenth Amendment to the United States Constitution, and

caused the injuries alleged in this complaint.

        56.     The actions of Defendant Officers as alleged in this complaint were the

direct and proximate cause of the constitutional violations set forth above and of

Plaintiffs injuries.

        57.     Defendant Officers acted under color of law and within the scope of his

employment when he took these actions.

        58.     As a direct and proximate cause of Defendant Officers’ misconduct,

Plaintiffs suffered and continue to suffer injury and damages as set forth in this

complaint.


      SECOND CLAIM FOR RELIEF – 42 U.S.C. § 1983 Claim for Malicious
                           Prosecution




                                             14 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 15 of 33. PageID #: 136




       59.     Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

       60.     In the manner described more fully above, Defendant Officers instigated,

influenced, or participated in the decision to prosecute Plaintiffs, knowing there was no

probable cause for the criminal prosecution.

       61.     The charges were terminated in Plaintiffs’ favor.

       62.     Defendant Officers accused Plaintiffs of criminal activity knowing these

accusations to be without genuine probable cause.

       63.     Defendant Officers made statements to prosecutors with the intent of

exerting influence to institute and continue the judicial proceedings.

       64.     Defendant Officers engaged in arbitrary and conscience-shocking conduct

that contravened fundamental canons of decency and fairness and violated Plaintiffs’

substantive due process rights in violation of the Fourteenth and Fourth Amendments to

the United States Constitution.

       65.     Defendant Officers acted under color of state law and within the scope of

his employment when he took these actions.

       66.     As a direct and proximate cause of Defendant Officers’ misconduct,

Plaintiffs’ suffered and continued to suffer injury and damages as set forth in this

Complaint.

    THIRD CLAIM FOR RELIEF- 42 U.S.C. § 1983 Monell Policy Claim Against
                       Defendant City of Euclid




                                            15 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 16 of 33. PageID #: 137




         67.    Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

         68.    The actions of Defendant Officers, as alleged above, were taken pursuant

to one or more interrelated de facto policies (even if not official written edicts), practices

and/or customs of civil rights violations and unconstitutional practices of the City of

Euclid and its Police Department.

         69.    The City of Euclid, at all times relevant herein, approved, authorized, and

acquiesced in the unlawful and unconstitutional conduct of its respective employees

and/or agents and consequently is directly liable for the acts of those agents, pursuant to

42 U.S.C. § 1983.

         70.    Despite the facts and circumstances surrounding the arrest of Plaintiffs,

that clearly demonstrate that the actions of Defendant Officers were unreasonable and

unlawful, upon information and belief, the City of Euclid has failed to effectively

investigate or impose any discipline on the Defendant Officers, other than Officer

Amiott, for their illegal behavior.

         71.    At all times material to this complaint, Defendant City and its Police

Department had interrelated de facto policies, practices, and customs which included,

inter alia:​

               a.         The failure to properly hire, train, supervise, discipline, transfer,

                          monitor, counsel and/or otherwise control City of Euclid police




                                                16 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 17 of 33. PageID #: 138




                        officers who engage in unjustified use of excessive and

                        unreasonable force and malicious prosecution;

             b.         The police code of silence;

             c.         The encouragement of excessive and unreasonable force and

                        malicious prosecution, particularly against African-American

                        citizens;

             d.         The failure to properly to properly investigate the use of excessive

                        and unreasonable force and malicious prosecution against civilians

                        by City of Euclid police officers;

             e.         The failure to properly discipline, supervise, monitor, counsel or

                        otherwise control City of Euclid police officers who engage in

                        unjustified use of excessive and unreasonable force for malicious

                        prosecution; and/or

             f.         The failure to properly train and supervise City of Euclid police

                        officers with regard to constitutionally sound measures regarding

                        the use of force when effecting an arrest.

       72.        Recently, a slew of allegations of excessive force against Euclid police

officers have arisen, some of which are captured on video.

       73.    Moreover, in ​Mary Stewart v. City of Euclid,​ N.D.Ohio No.

1:17-CV-02122-JG (Jul. 13, 2018), the Northern District of Ohio found the City of Euclid




                                              17 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 18 of 33. PageID #: 139




to have a “blasé attitude toward excessive force training,” and “a cavalier indifference” to

use of force training.

       74.     Indeed, and more specifically, the evidence in ​Mary Stewart v. City of

Euclid​, N.D.Ohio No. 1:17-CV-02122-JG (Jul. 13, 2018), established the following:

               -         Other than whatever basics are taught to officers when they attend

       a police academy, the City’s training seems to consist initially of simply reading

       the excessive force policy after advising officers to “pay attention.” The City then

       apparently follows that up with a barebones yearly test (which is the same every

       year) and yearly scenarios that each focus on a single genre of facts that might

       require the use of force.

               -         The City does not seem to make any serious effort to track which

       scenarios individual officers were exposed to or ensure that the scenarios (over

       the course of several years) cover a comprehensive range of instances that might

       require the use of force.

               -         Moreover, although the police department’s training policy calls

       for a training committee to review training needs and set training objectives, the

       department apparently does not have such a committee.​ (emphasis added)

               -         The presentation materials used during at least one of the Euclid

       Police Department’s in-service trainings display a disturbing tendency to trivialize

       the use of excessive force. For instance, one slide contains the following graphic




                                              18 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 19 of 33. PageID #: 140




      showing an officer beating a prone and unarmed suspect with the caption

      “[p]rotecting and serving the poop out of you.”




             -       Another slide, which expressly discusses the department’s use of

      force policy, contains an image of two officers—one holding a shotgun, the other

      holding a pistol—with furious expressions on their faces. The caption on this

      slide reads: “Bed bug! Bed bug on my shoe!”

             -       Yet another slide contains a link to a Chris Rock comedy routine

      on YouTube entitled “How not to get your ass kicked by the police!” During the

      skit, Rock says: “People in the black community . . . often worry that we might

      be a victim of police brutality, so as a public service the Chris Rock Show proudly




                                          19 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 20 of 33. PageID #: 141




       presents: this educational video.”; “Have you ever been face-to-face with a police

       officer and wondered: is he about to kick my ass? Well wonder no more. If you

       follow these easy tips, you’ll be fine.”; “We all know what happened to Rodney

       King, but Rodney wouldn’t’ve got his ass kicked if he had just followed this

       simple tip. When you see flashing police lights in your mirror, stop immediately.

       Everybody knows, if the police have to come and get you, they’re bringing an ass

       kicking with ‘em.”; “If you have to give a friend a ride, get a white friend. A

       white friend can be the difference between a ticket and a bullet in ya’.”.

               -       The video also shows numerous clips of multiple officers beating

       suspects.

               -       The Court in ​Stewart c​ oncluded that whatever the merits of this

       routine as comedy, “it is grossly inappropriate in the context of a police

       department’s use of force training”.

       75.     The aforementioned de facto policies, practices, and customs of the Euclid

Police Department include a pattern of acts of excessive use of force and malicious

prosecution, and other willful, wanton, and/or reckless behavior, leading to harmful

consequences to citizens, particularly African-American citizens as a class, of which

Plaintiff Hubbard is a member.

       76.     The Euclid Police Department has engaged in little or no meaningful

disciplinary action in response to this pattern of misconduct, thereby creating a culture or




                                              20 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 21 of 33. PageID #: 142




climate that members of the department can escape accountability with impunity.

       77.     This pattern is the moving force behind the conduct of Defendant Officers

in searching, seizing, and prosecuting Plaintiffs, which was not an isolated incident of

unconstitutional policing within the City of Euclid by its officers.

       78.     The policy, practice, and custom of a police code of silence results in

police officers refusing to report instances of police misconduct of which they are aware,

including unlawful searches, seizures, and prosecutions, despite their obligation under

police regulations to do so, and also includes police officers either remaining silent or

giving false and misleading information during official investigations in order to protect

themselves or fellow officers from internal discipline, civil liability or criminal charges,

in cases where they and their fellow officers engaged in misconduct.

       79.     The de facto policies, practices and customs of failing to hire, train,

supervise, monitor, discipline, transfer, counsel and/or control police misconduct and the

code of silence are interrelated and exacerbate the effects of each other, to institutionalize

police lying and immunize police officers from discipline.

       80.     That the unconstitutional actions of Defendant Officers as alleged in this

complaint were part and parcel of a widespread municipal policy, practice and custom is

further established by the involvement in, and ratification of, these acts by municipal

supervisors and policy makers, as well as by a wide range of other police officials,

officers, and divisions of the Department.




                                             21 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 22 of 33. PageID #: 143




       81.     The policies, practices and/or customs alleged in this complaint, separately

and together, are the proximate cause of the injury to Plaintiffs, because Defendant

Officers had good reason to believe that his misconduct would not be revealed or

reported by fellow officers or their supervisors, and that they were immune from

disciplinary action, thereby protecting them from the consequences of their

unconstitutional conduct.

       82.     But for the belief that they would be protected, both by fellow officers and

by the City of Euclid Police Department from serious consequences, Defendant Officers

would not have engaged in the conduct that resulted in the injuries to Plaintiffs.

       83.     The interrelated policies, practices and customs, as alleged in this

complaint, individually and together, were maintained and implemented with deliberate

indifference and encouraged Defendant Officers to commit the acts alleged in this

complaint against Plaintiffs, and therefore acted as the moving forces behind the direct

and proximate causes of the injuries to Plaintiffs.

    FOURTH CLAIM FOR RELIEF- State Law Claim for Willful, Wanton, and
                        Reckless Conduct


       84.     Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

       85.     Defendant Officers failed to exercise due care, and acted with a malicious

purpose and/or in bad faith and/or in a willful and/or wanton and/or reckless manner




                                             22 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 23 of 33. PageID #: 144




while engaged in police functions and activities, including but not limited to

unreasonable search and seizure and malicious prosecution against Plaintiffs.

        86.     Defendant Officers, as set forth herein, engaged in negligent, reckless,

and/or willful and/or wanton misconduct such that they are not entitled to the immunities

set forth in O.R.C. § 2744.01 ​et seq.​

        87.     Defendant Officers acted under color of state law and within the scope of

his employment when he took these actions.

        88.     As a direct and proximate cause of Defendant Officers’ misconduct,

Plaintiffs’ suffered and continue to suffer injuries and damages as set forth in this

Complaint.

     FIFTH CLAIM FOR RELIEF- State Law Claim for Malicious Prosecution


        89.     Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

        90.     In the manner described more fully above, Defendants, acting maliciously,

individually, jointly, and in conspiracy with each other, instituted, participated in, or

continued the prosecution of Plaintiffs’ without probable cause.

        91.     As a consequence of the criminal prosecution, Plaintiffs Hubbard and

Tirado were unlawfully seized and deprived of liberty.

        92.     Both Plaintiffs’ prosecutions were terminated in their favor when the case

against them were dismissed.




                                             23 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 24 of 33. PageID #: 145




        93.     The actions of Defendants were committed intentionally, maliciously,

culpably, in bad faith, and/or in a willful, wanton, or reckless manner.

        94.     Defendants acted in reckless disregard of Plaintiffs’ rights.

        95.     As a direct and proximate cause of this malicious prosecution, Plaintiffs

suffered injuries, including but not limited to, loss of liberty, emotional distress, loss of

reputation, and other damages set forth in this Complaint.

        96.     Defendants acted under color of state law and within the scope of their

employment when they took these actions.

       SIXTH CLAIM FOR RELIEF- State Law Claim for Assault and Battery

        97.     Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

        98.     The actions of Defendant Officers towards Plaintiffs created in them the

fear and apprehension of an immediate, harmful, and offensive touching and constituted a

harmful touching, knowingly and without legal justification.

    SEVENTH CLAIM FOR RELIEF- State Law Claim for Intentional Infliction of
                         Emotional Distress

        99.     Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

        100.    Defendant Officers engaged in extreme and outrageous behavior as

alleged in this complaint.

        101.    Defendant Officers intended such conduct to inflict such severe emotional




                                              24 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 25 of 33. PageID #: 146




distress upon Plaintiffs and knew his conduct would cause Plaintiffs severe and serious

emotional distress, which was of a nature that no reasonable person could be expected to

endure.

          102.   Defendant Officers’ conduct did, in fact, cause such distress.

          103.   As a direct and proximate result of Defendant Officers’ outrageous

conduct, Plaintiffs were injured and suffered actual damages.

                 EIGHTH CLAIM FOR RELIEF- Excessive Force: Amiott

          104.   Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

          105.   The actions of Defendant Amiott constitute an unlawful and excessive use

of force without legal justification. Amiott’s actions were willful, malicious, deliberately

indifferent, reckless, wanton and shocking to the conscience, all of which deprived

Plaintiff Richard Hubbard of his civil rights as secured by the Fourth and Fourteenth

Amendments to the United States Constitution and through 42 U.S.C. §1983.

          106.   Defendant Amiott’s actions were committed maliciously and/or in a

reckless, unreasonable, willful and wanton manner.

          107.   As a direct and proximate cause of Officer Amiott’s unlawful acts as set

forth herein, Plaintiff Richard Hubbard suffered physical injuries and emotional distress.


                 NINTH CLAIM FOR RELIEF- Excessive Force: Gilmer

          108.   Plaintiffs hereby incorporate by reference all preceding paragraphs as if




                                              25 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 26 of 33. PageID #: 147




fully rewritten herein.

       109.    The actions of Defendant Gilmer constituted an unlawful and excessive

use of force without legal justification. Gilmer’s actions, including but not limited to

holding Plaintiff Richard Hubbard down so that Defendant Officer Amiott could continue

his unlawful beating, were willful, malicious, deliberately indifferent, reckless, wanton

and shocking to the conscience, all of which deprived Plaintiff Richard Hubbard of his

civil rights as secured by the Fourth and Fourteenth Amendments to the United States

Constitution and through 42 U.S.C. §1983.

       110.    Defendant Gilmer’s actions were committed maliciously and/or in a

reckless, unreasonable, willful and wanton manner.

       111.    As a direct and proximate cause of Officer Gilmer’s unlawful acts as set

forth herein, Plaintiff Richard Hubbard suffered physical injuries and emotional distress.

              TENTH CLAIM FOR RELIEF- Excessive Force: Pavkov

       112.    Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

       113.    The actions of Defendant Pavkov constituted an unlawful and excessive

use of force without legal justification. Pavkov’s actions, including but not limited to

kneeing Plaintiff Richard Hubbard in the arm and wrenching his arm, were willful,

malicious, deliberately indifferent, reckless, wanton and shocking to the conscience, all

of which deprived Plaintiff Richard Hubbard of his civil rights as secured by the Fourth




                                            26 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 27 of 33. PageID #: 148




and Fourteenth Amendments to the United States Constitution and through 42 U.S.C.

§1983.

         114.   Defendant Pavkov’s actions were committed maliciously and/or in a

reckless, unreasonable, willful and wanton manner.

         115.   As a direct and proximate cause of Officer Pavkov’s unlawful acts as set

forth herein, Plaintiff Richard Hubbard suffered physical injuries and emotional distress.

    ELEVENTH CLAIM FOR RELIEF- Failure to Intervene: Gilmer and Pavkov

         116.   Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

         117.   Defendants Gilmer and Pavkov observed Officer Amiott violating Plaintiff

Richard Hubbard’s civil rights. Both Defendant Gilmer and Pavkov had the opportunity

and the ability to prevent and/or curtail Officer Amiott’s unlawful actions. Despite

having both the knowledge of unlawful behavior as well as the opportunity to prevent

and/or curtail Officer Amiott’s actions, neither Officer Gilmer nor Officer Pavkov did

anything to prevent or curtail it.

         118.   In this regard, Officer Gilmer and Officer Pavkov violated Plaintiff

Richard Hubbard’s civil rights as secured by the Fourth and Fourteenth Amendments to

the United States Constitution and through 42 U.S.C. §1983.

         119.   These Defendants acted maliciously and/or in a reckless, unreasonable,

willful and wanton manner.




                                            27 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 28 of 33. PageID #: 149




       120.    As a direct and proximate cause of Officer Gilmer and Officer Pavkov’s

failure to intervene as set forth herein, Plaintiff Richard Hubbard suffered physical

injuries and emotional distress.

        TWELVETH CLAIM FOR RELIEF - First Amendment Retaliation

       121.    Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

       122.    As set forth herein, once Defendant Amiott noticed that Plaintiff Yolimar

Tirado was recording the arrest, he ordered Defendant Pavkov to arrest Plaintiff Tirado.

Following the command, Plaintiff Tirado took several steps away from the scene, and

placed her hands in the air. Defendant Pavkov then grabbed Plaintiff Tirado’s arms,

pushed her down to the ground, and handcuffed her.

       123.    Plaintiff Tirado’s actions in recording Plaintiff Hubbard’s arrest was not

unlawful and it did not interfere with Plaintiff Hubbard’s arrest. Nothing Plaintiff Tirado

said or did interfered with the arrest of Plaintiff Hubbard. Plaintiff Tirado’s actions and

words were all speech as defined by and protected by the First Amendment to the United

States Constitution.

       124.    Defendant Officer Amiott’s and Defendant Officer Pavkov’s actions

constitute an unlawful retaliation against Plaintiff Tirado based on her exercising of First

Amendment free speech. Plaintiff Tirado was manhandled, arrested and prosecuted for

protected conduct rather than any illegal activity.




                                             28 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 29 of 33. PageID #: 150




       125.    As a direct and proximate cause of Officer Amiott and Officer Pavkov’s

unlawful retaliation against Plaintiff Yolimar Tirado, Plaintiff Tirado suffered losses,

damages and emotional distress.

                 THIRTEENTH CLAIM FOR RELIEF - False Arrest

       126.    Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

       127.    Based on the foregoing facts, Defendant Officers Amiott, Gilmer and

Pavkov unlawfully arrested Plaintiffs Richard Hubbard and Yolimar Tirado as said

arrests were accomplished without probable cause or other lawful justification.

       128.    The Defendants’ arrests, detentions, searches and seizures of Plaintiffs

Hubbard and Tirado were violations of the Plaintiffs’ rights as secured by the Fourth

and/or Fourteenth Amendments to the United States Constitution.

       129.    As a direct and proximate result of the Defendants’ unlawful arrests of

Plaintiff Hubbard and Plaintiff Tirado, these Plaintiffs suffered losses, damages and

emotional distress.

              FOURTEENTH CLAIM FOR RELIEF - Negligent Hiring, Training,
       Retention and/or Supervision

       130.    Plaintiffs hereby incorporate by reference all preceding paragraphs as if

fully rewritten herein.

       131.    Defendant City of Euclid negligently failed to screen and negligently hired

their employees and/or agents. This failure and negligence led to the hiring of




                                            29 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 30 of 33. PageID #: 151




individuals who should not have been given the legal authority to arrest individuals.

Specifically, Officer Amiott’s work history, including but not limited to being forced to

resign from the City of Mentor Police Department for dishonesty, put the City of Euclid

on notice that they should not hire Officer Amiott as a police officer.

       132.    Thereafter, and as set forth herein, the City of Euclid failed in their legal

obligation to train their police officers. The City of Euclid’s failure to adequately train

their officers was a direct and proximate cause of Plaintiffs’ damages and injuries.

       133.    The City of Euclid also unlawfully retained and supervised Officer

Amiott. Officer Amiott’s beleaguered employment with the City of Euclid constituted

actual notice of police misconduct such that the City of Euclid is responsible for

unlawfully retaining him. The City of Euclid finally subjected Officer Amiott to

proposed discipline, but only ​after h​ e violated Plaintiff Hubbard and Tirado’s rights.

Prior to the incident at issue, Officer Amiott had been involved in the multiple other

incidents involving the violation of citizen’s civil rights. Some of those incidents

include:

               -       Violating Mr. Erimius Spencer’s rights on December 5, 2016 by

       kicking him in the eye while Spencer was restrained with such force that it

       fractured Spencer’s orbital bone. The City of Euclid was well aware of Officer

       Amiott’s misconduct based, in part, on the extensive amount of publicity

       surrounding this matter;




                                             30 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 31 of 33. PageID #: 152




                    -      Violating a juvenile’s rights when she was in the Euclid Public

          Library on April 13, 2017. This incident was also caught on video and received

          widespread media attention;

                    -      Violating Mr. Shawn George’s civil rights on July 31, 2017 by

          falsely arresting Mr. George, pepper-spraying him and smashing his head onto a

          Euclid patrol vehicle.

          134.      As a direct and proximate result of the City of Euclid’s failure to

adequately hire, train, retain and supervise their employees, Plaintiffs Richard Hubbard

and Yolimar Tirado sustained injuries, damages, emotional distress and other losses.


                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, Richard Hubbard, and Yolimar Tirado, demand that

judgment be entered in their favor on all counts and prays the Court award the following

relief:

    A. $3.8 Million Dollars in compensatory damages for the violation of Plaintiffs’

          rights;

    B. Punitive damages in an amount to be determined at trial for the willful, wanton,

          malicious, and reckless conduct of Defendants;

    C. Declaratory and injunctive relief against the City of Euclid enjoining policies,

          practices, and customs shown to encourage the use of excessive and unreasonable

          force against civilians, and ordering the institution of policies, procedures, and




                                                 31 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 32 of 33. PageID #: 153




       training for the Euclid Police Department to bring them into compliance with

       constitutional standards;

    D. Attorney fees and the costs of this action and other costs that may be associated

       with this action pursuant to 42 U.S.C. Section 1988; and

    E. All other relief which this Honorable Court deems equitable and just.



                                     JURY DEMAND

Plaintiffs demand a trial by jury pursuant to United States Federal Law and Ohio Rule of

Civil Procedure 38(b) on all issues so triable.

                                       Respectfully submitted,

                                       /​s/​ ​Christopher McNeal, Esq.​ ____________
                                       CHRISTOPHER MCNEAL, ESQ. (#0096363)
                                       MCNEAL LEGAL SERVICES, LLC.
                                       5333 Northfield Road, Suite 300
                                       Bedford Heights, Ohio 44146
                                       (216) 865-5625 – Telephone
                                       chris@mcneallegalservices.com - Email

                                       /s/ Paul J. Cristallo, Esq.        .
                                       PAUL J. CRISTALLO, ESQ. (#0061820)
                                       THE LAW OFFICE OF PAUL J. CRISTALLO
                                       The Brownhoist Building
                                       4403 St. Clair Avenue
                                       Cleveland, Ohio 44103
                                       T: 440.478.5262
                                       F: 216.881.3928
                                       paul@cristallolaw.com

                                       Attorneys for Plaintiffs Richard Hubbard and
                                       Yolimar Tirado




                                             32 
 
Case: 1:18-cv-02252-DAP Doc #: 16-1 Filed: 03/10/19 33 of 33. PageID #: 154




                                    33 
 
